


109 HR 5870 IH: South Texas Veterans Access to Care

U.S. House of Representatives
2006-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5870
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2006
			Mr. Ortiz (for
			 himself, Mr. Hinojosa, and
			 Mr. Doggett) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To provide for the health care needs of veterans in far
		  South Texas.
	
	
		1.Short titleThis Act may be cited as the
			 South Texas Veterans Access to Care
			 Act of 2006.
		2.Findings;
			 definition
			(a)FindingsCongress
			 finds the following:
				(1)The current and
			 future health care needs of veterans residing in the Far South Texas area are
			 not being fully met by the Department of Veterans Affairs.
				(2)The Department of Veterans Affairs states
			 that, as of January 1, 2006, the number of veterans in Far South Texas is
			 approximately 114,000.
				(3)In its Capital
			 Asset Realignment for Enhanced Services study, the Department of Veterans
			 Affairs found that fewer than three percent of its enrollees in the
			 Valley-Coastal Bend Market of Veterans Integrated Service Network 17 reside
			 within its acute hospital access standards.
				(4)Travel times for
			 veterans from the market referred to in paragraph (3) can exceed six hours from
			 their residences to the nearest Department of Veterans Affairs hospital for
			 acute inpatient health care.
				(5)Even with the significant travel times,
			 veterans from Far South Texas demonstrate a high demand for health care
			 services from the Department of Veterans Affairs.
				(6)Current
			 deployments involving members of the Texas National Guard and Reservists from
			 Texas will continue to inflate projections by the Department of Veterans
			 Affairs of demand.
				(b)DefinitionFor
			 purposes of this Act, the term Far South Texas means the following
			 counties of the State of Texas: Aransas, Bee, Brooks, Calhoun, Cameron,
			 Crockett, DeWitt, Dimmit, Duval, Goliad, Hidalgo, Jackson, Jim Hogg, Jim Wells,
			 Kenedy, Kleberg, Nueces, Refugio, San Patricio, Starr, Victoria, Webb, Willacy,
			 and Zapata.
			3.Medical care for
			 veterans in Far South Texas
			(a)DeterminationNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Veterans Affairs shall determine,
			 and notify Congress pursuant to subsection (b), whether the needs of veterans
			 in Far South Texas for acute inpatient hospital care shall be met—
				(1)through a project
			 for a public-private venture to provide inpatient services and long-term care
			 to veterans in an existing facility in Far South Texas;
				(2)through a project
			 for construction of a new full-service, 50-bed hospital with a 125-bed nursing
			 home in Far South Texas; or
				(3)through a sharing
			 agreement with a military treatment facility in Far South Texas.
				(b)Notification and
			 ProspectusNot later than 180
			 days after the date of the enactment of this Act, the Secretary shall submit to
			 Congress a report—
				(1)identifying which
			 of the three options specified in subsection (a) has been selected by the
			 Secretary; and
				(2)providing, for the
			 option selected, a prospectus that includes, at a minimum, the matter specified
			 in paragraphs (1) through (8) of section 8104(b) of title 38, United States
			 Code, and the project timelines.
				4.Public-private
			 venture for medical care for veterans in Far South Texas
			(a)ProjectIf
			 the option selected by the Secretary of Veterans Affairs under section 3(a) is
			 the option specified in paragraph (1) of that section for a project of a
			 public-private venture to provide inpatient and long-term care to veterans at
			 an existing facility in Far South Texas, then the Secretary shall, subject to
			 the availability of appropriations for such purpose, take such steps as
			 necessary to enter into an agreement with an appropriate private-sector entity
			 to provide for inpatient and long-term care services for veterans at an
			 existing facility in one of the counties of Far South Texas. Such an agreement
			 may include provision for construction of a new wing or other addition at such
			 facility to provide additional services that will, under the agreement, be
			 leased by the United States and dedicated to care and treatment of veterans by
			 the Secretary under title 38, United States Code.
			(b)Authorization of
			 AppropriationsThere are authorized to be appropriated such sums
			 as necessary for a public-private venture project under this section.
			5.New Department of
			 Veterans Affairs medical center, Far South Texas
			(a)Project
			 AuthorizationIf the option selected by the Secretary of Veterans
			 Affairs under section 3(a) is the option specified in paragraph (2) of that
			 section for a project for construction in Far South Texas of a new
			 full-service, 175-bed facility providing inpatient and long-term care services.
			 Such facility shall be located in the county in Far South Texas that the
			 Secretary determines most suitable to meet the health care needs of veterans in
			 the region.
			(b)Authorization of
			 AppropriationsThere is authorized to be appropriated to the
			 Construction, Major Projects, account of the Department of Veterans Affairs, in
			 addition to any other amounts authorized for that account, the amount of
			 $175,000,000 for the project authorized by subsection (a).
			6.Shared facility
			 with Department of Defense, Far South Texas
			(a)Project
			 AuthorizationIf the option selected by the Secretary of Veterans
			 Affairs under section 3(a) is the option specified in paragraph (3) of that
			 section for a project of a Department of Veterans Affairs-Department of Defense
			 shared facility to provide inpatient and long-term care to veterans at an
			 existing facility in Far South Texas, then the Secretary shall, subject to the
			 availability of appropriations for such purpose, take such steps as necessary
			 to enter into an agreement with an appropriate military treatment facility to
			 provide for inpatient and long-term care services for veterans at an existing
			 facility in one of the counties of Far South Texas. Such an agreement may
			 include provision for construction of a new wing or other addition at such
			 facility to provide additional services that will, under the agreement, be
			 leased by the United States and dedicated to care and treatment of veterans by
			 the Secretary under title 38, United States Code.
			(b)Authorization of
			 AppropriationsThere are authorized to be appropriated such sums
			 as necessary for a Department of Veterans Affairs-Department of Defense venture
			 project under this section.
			
